DETAILED ACTION
1.	This action is responsive to the communication filed on February 20, 2020.  Claims 1-20 are pending.  At this time, claims 1, 4-15, and 17-19 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 13 recites “wherein the output comprises a DSP and a PIC”.  DSP and PIC needed to spell out.  Appropriate correction is required by the applicant.
Claim 14 recites “wherein the system comprises a DCI transport system”.  DIC needed to spell out.  Appropriate correction is required by the applicant.
Claim 15 recites “further comprising a control channel configured to securely transmit encryption keys between DCI transport systems in a cloud transport network, wherein the control channel is separate and distinct from a channel through which the encrypted packets are transmitted through the network”.  DIC needed to spell out.  Appropriate correction is required by the applicant.
Claim 17 recites “wherein the first encryption device and the second encryption device are part of a same DCI transport system”.  DIC needed to spell out.  Appropriate correction is required by the applicant.
Claim 18 recites “wherein identifying a type for each of the encrypted packets comprises accessing an AN field in a MACsec frame around an encrypted payload”.  AN and MACsec needed to spell out.  Appropriate correction is required by the applicant.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
8.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi; Markku Tapio et al. (US 8510549 B2), and further in view of Frantz; Paul J. (US 6697943 B1).
a.	Referring to claim 1:
		i.	Rossi teaches a method of executing in-session encryption verification, the method comprising:
(1)	receiving a plurality of client data packets for transmission through a network (see Figure 2b, column 6, lines 18-37 of Rossi);
(see Figure 2a and column 4, line 57 through column 5, line 6 of Rossi, see also the combination of teaching between Rossi and Frantz for test data packets);
(3)	merging the client data packets and the one or more test packets into a data stream (see the combination of teaching between Rossi and Frantz);
(4)	selecting security parameters for each packet in the data stream based on a corresponding packet type (see column 5, lines 9-38 of Rossi);
(5)	encrypting each packet in the data stream using the encryption device and the corresponding security parameters (see column 6, lines 3-12 of Rossi); and
(6)	transmitting the data stream comprising encrypted packets through the network (see column 7, lines 26-37 of Rossi).
ii.	Although Rossi teaches the claimed subject matter, Rossi is not clear (if indeed is not inherited) or silent on the capability of disclosing (1) test data packets and (2) merging the client data packets and the one or more test packets into a data stream.  On the other hand, Frantz teaches (1) test data packets (see column 2, line 53-62 of Frantz), and (2) merging the client data packets and the one or more test packets into a data stream (see column 3, line 52 through column 4, line 3 of Frantz).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Rossi with the teaching of Frantz for concerning communications security between network communications devices, in particular security implemented through packet-or frame-level encoding (see column 1, lines 8-11 of Frantz).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Rossi with the teaching of Frantz to provide a fast and efficient security system for protecting a communications device from control packet spoofing and/or interference from randomly-generated test data (see column 2, lines 54-56 of Frantz).
Referring to claim 9:
		i.	The combination of teaching between Rossi and Frantz teaches the claimed subject matter.  Frantz further teaches:
(1)	wherein the plurality of client data packets are sequenced differently than the one or more test data packets (see column 3, line 52 through column 4, line 3 of Frantz).
c.	Referring to claim 10:
		i.	The combination of teaching between Rossi and Frantz teaches the claimed subject matter.  Frantz further teaches:
(1)	further comprising determining the packet type using information in a header of the packet and a classification table (see column 2, lines 15-42; see also column 7, line 55 through column 8, line 22 of Frantz).
d.	Referring to claim 11:
		i.	The combination of teaching between Rossi and Frantz teaches the claimed subject matter.  Frantz further teaches:
(1)	further comprising selecting the security parameters from a lookup table (see column 4, line 57 through column 5, line 8 of Frantz).
e.	Referring to claim 12:
i.	These claims consist a system to implement the method of claim 1, thus they are rejected with the same rationale applied against claim 1 above.
f.	Referring to claim 19:
i.	These claims consist a non-transitory, computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1, thus they are rejected with the same rationale applied against claim 1 above.
10.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi; Markku Tapio et al. (US 8510549 B2), in view of Frantz; Paul J. (US 6697943 B1), and further in view of Yang, Harold (Haoran) (US 20050049976 A1).
a.	Referring to claim 4:

(1)	receiving a trigger signal to initiate the encryption verification (see paragraph [0057] of Yang).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Rossi with the teaching of Yang for detecting when the particular computer system is transmitting data can be utilized to generate a trigger signal (see paragraph [0056] of Yang).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Rossi with the teaching of Yang to implement network diagnostic functions (see paragraph [0003] of Yang).
c.	Referring to claims 5-8:
		i.	The combination of teaching between Rossi, Frantz, and Yang teaches the claimed subject matter.  Yang further teaches:
(1)	wherein the trigger signal is generated by a policy engine; wherein the trigger signal is generated by a network controller; wherein the trigger signal is generated by a machine learning engine; or wherein the trigger signal is generated periodically automatically (see paragraph [0056] of Yang).
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi; Markku Tapio et al. (US 8510549 B2), in view of Frantz; Paul J. (US 6697943 B1), and further in view of Hansen, Eric R. (US 20030097495 A1).
a.	Referring to claim 13:
		i.	Although the combination of teaching between Rossi and Frantz teaches the claimed subject matter, they are silent on the capability of showing wherein the output comprises a DSP and a PIC.  On the other hand, Hansen teaches:
(1)	wherein the output comprises a DSP and a PIC (see Figure 6, element 600 and element 614 of Hansen).

(1)	have modified the modified-invention of Rossi with the teaching of Hansen for permitting better allocation of data transfer bandwidth in the memory controller (see abstract of Hansen).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Rossi with the teaching of Hansen to allowing engine data to be transferred while the processor maintains its ability to access instructions and data (see paragraph [0038] of Hansen).
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi; Markku Tapio et al. (US 8510549 B2), in view of Frantz; Paul J. (US 6697943 B1), and further in view of Patel; Jaimin Pankajkumar et al. (US 8976792 B2).
a.	Referring to claim 14:
		i.	Although the combination of teaching between Rossi and Frantz teaches the claimed subject matter, they are silent on the capability of showing wherein the system comprises a DCI transport system.  On the other hand, Patel teaches:
(1)	wherein the system comprises a DCI transport system (see column 3, line 61 through column 4, line 12 of Patel).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Rossi with the teaching of Patel for routing layer traffic to hosts located at remote sites (see column 1, line 10 of Patel).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Rossi with the teaching of Patel to improve the connectivity across multiple different sites (see column 1, lines 52-53 of Patel).
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi; Markku Tapio et al. (US 8510549 B2), in view of Frantz; Paul J. (US 6697943 B1), and further in view of Wakumoto; Shaun K. et al. (US 20160036813 A1).
Referring to claim 18:
		i.	Although the combination of teaching between Rossi and Frantz teaches the claimed subject matter, they are silent on the capability of showing wherein identifying a type for each of the encrypted packets comprises accessing an AN field in a MACsec frame around an encrypted payload.  On the other hand, Wakumoto teaches:
(1)	wherein identifying a type for each of the encrypted packets comprises accessing an AN field in a MACsec frame around an encrypted payload (see paragraph [0013] of Wakumoto).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Rossi with the teaching of Wakumoto to provide a unique initialization vector for encryption (see paragraph [0013] of Wakumoto).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Rossi with the teaching of Wakumoto wherein MACsec traffic (e.g., an encrypted packet payload) and authentication algorithms as well as protection against replay attack (see paragraph [0013] of Wakumoto).
Allowable Subject Matter
14.	Claims 2-3, 15-17, and 20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten to incorporate all limitations of claims 2-3 and 15-17 into their independent claim 1, 12 and 19, respectively.
Information Disclosure Statement
15.	The information disclosure statement (IDS) filed on March 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
November 1, 2021